7 So. 3d 1158 (2009)
FLORIDA GRAND OPERA and Bridgefield Employers Insurance Company, Petitioners,
v.
Daniel A. MONTES, Respondent.
No. 1D09-0107.
District Court of Appeal of Florida, First District.
May 7, 2009.
H. George Kagan and Michelle White of Miller, Kagan, Rodriguez & Silver, P.L., for Petitioners.
Mark L. Zientz, Miami, for Respondent.
PER CURIAM.
DENIED. See Brown & Williamson Tobacco Corp. v. Carter, 680 So. 2d 546, 547 (Fla. 1st DCA 1996) (holding "the time, trouble, and expense of an unnecessary trial is not `irreparable harm' when determining whether the threshold elements of certiorari jurisdiction have been met"). Cf. Weinstein v. Aisenberg, 758 So. 2d 705 (Fla. 4th DCA 2000) (holding a claim for money damages is an adequate remedy at law and so it does not provide a sufficient basis for injunctive relief, "notwithstanding the possibility that a money judgment will be uncollectible").
BARFIELD, THOMAS, and CLARK, JJ., concur.